DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 5 which includes the DC power source must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Katsunaga et al. (US 2015/0061579) in view of Wakabayashi et al. (US 2015/0372494)

Re Claims 1, 19, 21 and 22; Katsunaga discloses a system and a method for a charging a vehicle (10), the system comprising: 
a power generating device (10) configured to generate a first energy signal corresponding to a requested amount of voltage for one of a vehicle and a base pad during a vehicle charging operation; (Par. 0022 The power supply controller 15 and the vehicle controller 35 can communicate through a wireless communication device (not shown), and the power supply controller 15 acquires information on the state of charge from the vehicle controller 35. Measuring voltage is one way to estimate the state of charge of a battery) and 
one or more controllers (15) configured to: receive a request indicative of the requested amount of voltage to provide to the vehicle during the vehicle charging operation (Par. 0022, 0028 The power supply controller 15 and the vehicle controller 35 can communicate through a wireless communication device (not shown), and the power supply controller 15 acquires information on the state of charge from the vehicle controller 35. Measuring voltage is one way to estimate the state of charge of a battery); 

determine a resonant frequency of the first energy signal; (Par. 0028)  and also discloses a sensor configured to measure and control the capacitor based on an impedance  measured. and 
adjust a capacitance of a tuning capacitor network (12) based on the determined resonant frequency to compensate for a distance variation between a vehicle pad and the base pad during the vehicle charging operation.(Par. 0044, 0046 discussing the impedance matching circuit to include the tuning capacitors)
	Katsunaga does not disclose determine the resonant frequency of the first energy signal based on an amplitude, frequency, and a phase of an alternating current of the first energy signal and wherein the one or more controller is configured to determine the resonant frequency of the first energy signal based on the amplitude, frequency, and the phase of the alternating current that flows through the tuning capacitor network. 
However Wakabayashi discloses the capacitor voltage detector 118b is configured to be able to detect a voltage value of a capacitor voltage and a phase of the capacitor voltage of the resonant capacitor 111b. That is, the capacitor voltage detector 118b can acquire a waveform of the capacitor voltage. Moreover, the capacitor voltage detector 118b transmits the acquired waveform of the capacitor voltage to the phase comparator 118a. Furthermore, Fig. 19 discloses the amplitude of the capacitor. 
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used the property of power as explained by Wakabayashi to determine the resonant frequency of the first energy signal that flows through the tuning capacitor network 

Re Claim 2; Katsunaga discloses further comprising a power supply (16) configured to provide a first voltage signal to the tuning capacitor network (12) to adjust the capacitance of the tuning capacitor network. (Fig. 1).

Re Claim 6; Katsunaga discloses wherein the tuning capacitor network includes a first plurality of capacitors (23, 24) that are connected in series with one another to receive the first voltage signal to adjust the capacitance of the tuning capacitor network. (Fig. 3a, 3b, 4a etc.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katsunaga in view of Wakabayashi and further in view of Olyunin et al. (US 2018/0019619)

Re Claims 3 and 4; Katsunaga discloses wherein the one or more controllers (15) are configured to control the power supply. (Fig. 1).
Katsunaga does not disclose  increase the first voltage signal that is applied to the tuning capacitor network to decrease the capacitance of the tuning capacitor network in the event the 
However Olyunin discloses the first DC power supply 210 according to an exemplary embodiment may be configured to adjust the output DC voltage based on the control signal 340. For example, the first DC power supply 210 may be configured to increase or decrease the output DC voltage based on the control signal 340. For example, the control circuit 430 may generate the control signal 340 for adjusting the output DC voltage of the first DC power supply 210 based on the information and/or data received via the signal receiver. For example, the control circuit 430 may determine a desired output DC voltage of the first DC power supply 210. The desired output DC voltage according to an exemplary embodiment may provide a desired capacitance of a capacitor to acquire a predetermined operating frequency of the resonant circuit. (Par 0080, 120-21 and Fig. 4, also as shown in fig. 4 the control signal is relative to the operating frequency).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included the DC power supply and also applied the control scheme disclosed by Olyunin to the device of Katsunaga motivated by the desire to effectively transfer power to the load when needed so that power is not wasted. 

Re Claims 5 and 20; Olyunin discloses wherein the power supply is a direct current (DC) (210) power supply that is configured to provide the first voltage signal to the tuning capacitor network.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Katsunaga in view of Wakabayashi further in view of  Ikenaga et al. (US 2016/0142105)

Re Claim 7; Katsunga discloses wherein the tuning capacitor network (Fig. 3a, 3b, etc.)
Katsunga does not disclose the tuning capacitor includes a resistor bank to receive the first voltage signal from the power supply and a second plurality of capacitors, and wherein the resistor bank is configured to isolate the second plurality of capacitors from receiving the first voltage signal.
However Ikenaga discloses the tuning capacitor includes a resistor bank to receive the first voltage signal from the power supply and a second plurality of capacitors, and wherein the resistor bank is configured to isolate the second plurality of capacitors from receiving the first voltage signal. (Fig. 11).
Therefore it would have been obvious to one of the ordinary skill in the art at filing of the invention to have replaced the tuning capacitor disclosed by Katsunga with the tuning capacitor disclosed by Ikenaga motivated by the desire to effectively transfer power to the load when needed so that power is not wasted.

Re Claim 8; Ikenaga discloses wherein each of the first plurality of capacitor are implemented as a ceramic based capacitor that exhibit a DC bias effect. (Par. 0006)

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Katsunaga in view of Wakabayashi and further in view of Keeling et al. (US 2016/0126749)

Re Claim 10; Katsunga discloses a system for a charging a vehicle (30), the system comprising: a vehicle pad (31) for being positioned on a vehicle (30); 
a wall box unit (11) for being positioned in a building to facilitate the vehicle charging operation between the vehicle pad and the base pad, the wall box unit including: 
a base pad (13) positioned to the vehicle pad for inductively transmitting a voltage signal to the vehicle pad during a vehicle charging operation; (Fig. 2)
a power generating device (17) configured to generate a first energy signal corresponding to a requested amount of voltage for use by the base pad to inductively transmit the voltage signal to the vehicle pad; and 
one or more controllers (15) configured to: receive a request from the vehicle indicative of the requested amount of voltage to provide to the vehicle during the vehicle charging operation; 
control the power generating device to generate the first energy signal based on the request; 
determine a resonant frequency of the first energy signal; and adjust a capacitance of a tuning capacitor network based on the determined resonant frequency to compensate for a variation in inductive coupling between the base pad and the vehicle pad during the vehicle charging operation. (See the rejection of claim 1 for the control scheme).
Katsunga does not necessarily disclose determine the resonant frequency of the first energy signal based on an amplitude, frequency, and a phase of an alternating current of the first energy signal and wherein the one or more controller is configured to determine the resonant frequency of the first energy signal based on the amplitude, frequency, and the phase of the below the vehicle pad for inductively transmitting the voltage signal to the vehicle pad during a vehicle charging operation;
	Katsunaga does not disclose determine the resonant frequency of the first energy signal based on an amplitude, frequency, and a phase of an alternating current of the first energy signal and wherein the one or more controller is configured to determine the resonant frequency of the first energy signal based on the amplitude, frequency, and the phase of the alternating current that flows through the tuning capacitor network. 
However Wakabayashi discloses the capacitor voltage detector 118b is configured to be able to detect a voltage value of a capacitor voltage and a phase of the capacitor voltage of the resonant capacitor 111b. That is, the capacitor voltage detector 118b can acquire a waveform of the capacitor voltage. Moreover, the capacitor voltage detector 118b transmits the acquired waveform of the capacitor voltage to the phase comparator 118a. Furthermore, Fig. 19 discloses the amplitude of the capacitor. 
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used the property of power as explained by Wakabayashi to determine the resonant frequency of the first energy signal that flows through the tuning capacitor network motivated by the desire to adequately determine the presence of power and the amount thereof so that power is adjusted efficiently and transmitted to the load. 
The combination does not disclose the base pad positioned below the vehicle pad for inductively transmitting the voltage signal to the vehicle pad during a vehicle charging operation
However Keeling discloses the base pad positioned below the vehicle pad for inductively transmitting the voltage signal to the vehicle pad during a vehicle charging operation; (Fig. 4).


Re Claim 11; Katsunga discloses further comprising a power supply configured to provide a first voltage signal to the tuning capacitor network to adjust the capacitance of the tuning capacitor network. (Fig. 1).

Re Claim 15; Katsunga discloses wherein the tuning capacitor network includes a first plurality of capacitors that are connected in series with one another to receive the first voltage signal to adjust the capacitance of the tuning capacitor network. (Fig. 3a, 3b, 4a etc.)

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Katsunaga in view of Wakabayashi  and further in view of Keeling  and  Olyunin et al. (US 2018/0019619)
Re Claims 12, and 13; Katsunaga discloses wherein the one or more controllers (15) are configured to control the power supply. (Fig. 1).
Katsunaga does not disclose  increase the first voltage signal that is applied to the tuning capacitor network to decrease the capacitance of the tuning capacitor network in the event the determined resonant frequency is above a predetermined resonant frequency amount and to decrease the first voltage signal that is applied to the tuning capacitor network to increase the capacitance of the tuning capacitor network in the event the determined resonant frequency is below a predetermined resonant frequency amount.
to increase or decrease the output DC voltage based on the control signal 340. For example, the control circuit 430 may generate the control signal 340 for adjusting the output DC voltage of the first DC power supply 210 based on the information and/or data received via the signal receiver. For example, the control circuit 430 may determine a desired output DC voltage of the first DC power supply 210. The desired output DC voltage according to an exemplary embodiment may provide a desired capacitance of a capacitor to acquire a predetermined operating frequency of the resonant circuit. (Par 0080, 120-21 and Fig. 4, also as shown in fig. 4 the control signal is relative to the operating frequency).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included the DC power supply and also applied the control scheme disclosed by Olyunin to the device of Katsunaga motivated by the desire to effectively transfer power to the load when needed so that power is not wasted. 

Re Claim 14; Olyunin discloses wherein the power supply is a direct current (DC) (210) power supply that is configured to provide the first voltage signal to the tuning capacitor network.


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Katsunaga in view of Wakabayashi  and further in view of Keeling and Ikenaga et al. (US 2016/0142105)

Re Claim 16; Katsunga discloses wherein the tuning capacitor network (Fig. 3a, 3b, etc.)
Katsunga does not disclose the tuning capacitor includes a resistor bank to receive the first voltage signal from the power supply and a second plurality of capacitors, and wherein the resistor bank is configured to isolate the second plurality of capacitors from receiving the first voltage signal.
However Ikenaga discloses the tuning capacitor includes a resistor bank to receive the first voltage signal from the power supply and a second plurality of capacitors, and wherein the resistor bank is configured to isolate the second plurality of capacitors from receiving the first voltage signal. (Fig. 11).
Therefore it would have been obvious to one of the ordinary skill in the art at filing of the invention to have replaced the tuning capacitor disclosed by Katsunga with the tuning capacitor disclosed by Ikenaga motivated by the desire to effectively transfer power to the load when needed so that power is not wasted.

Re Claim 17; Ikenaga discloses wherein each of the first plurality of capacitor are implemented as a ceramic based capacitor that exhibit a DC bias effect. (Par. 0006).

Response to Arguments
9.	Applicant’s arguments, see pages 8 and 9, filed 02/17/2021, with respect to the rejection(s) of claim(s) 1, 10 and 19 under 35. U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wakabayashi.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DANIEL KESSIE/
03/22/2021
Primary Examiner, Art Unit 2836